NO. 12-09-00365-CV

                        IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                  TYLER, TEXAS


2006 HARLEY DAVIDSON MOTORCYCLE '                  APPEAL FROM THE 273RD
VIN # 1HD1BWB136Y036149,
APPELLANT

V.                                             '   JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                       '   SAN AUGUSTINE COUNTY,TEXAS

                                 MEMORANDUM OPINION
                                   PER CURIAM
       This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on July 10, 2009.
Under rule of appellate procedure 26.1, the notice of appeal must be filed within thirty
days after the judgment is signed. However, Appellant filed a motion for new trial. See
TEX. R. APP. P. 26.1(a) (providing that notice of appeal must be filed within ninety days
after judgment signed if any party timely files motion for new trial). Therefore, his
notice of appeal was due to have been filed no later than October 8, 2009. Appellant’s
notice of appeal was filed on October 28, 2009. Because Appellant’s notice of appeal
was not filed on or before October 8, 2009, it was untimely, and this court has no
jurisdiction of the appeal.
       On November 5, 2009, this court notified Appellant pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3 that his notice of appeal was untimely and there was
no timely motion for an extension of time to file the notice of appeal as permitted by
Texas Rule of Appellate Procedure 26.3. Appellant was further informed that unless the
record was amended on or before November 16, 2009 to establish the jurisdiction of this
court, the appeal would be dismissed. The deadline for responding to this court’s notice
has expired, and Appellant has not established this court’s jurisdiction or otherwise
responded to the notice.
         Because this court is not authorized to extend the time for perfecting an appeal
except as provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is
dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered November 18, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)